—In a proceeding pursuant to Family Court Act article 5 to establish paternity, the petitioner appeals from an order of the Family Court, Queens County (Schindler, J.), dated February 26, 1991, which dismissed the proceeding without a hearing.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the proceeding without a hearing, since the blood tests conclusively excluded the possibility of paternity and the authenticity of the test results was not challenged (see, Family Ct Act § 532; Ghaznavi v Gordon, 163 AD2d 194, 195). We find no merit to the petitioner’s contention that the unmarried mother was estopped from denying that the petitioner was the father of the child (cf., Matter of Ettore I. v Angela D., 127 AD2d 6; Matter of Sharon GG. v Duane HH., 95 AD2d 466, affd 63 NY2d 859). Mangano, P. J., O’Brien, Ritter and Pizzuto, JJ., concur.